Citation Nr: 0410947	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  93-09 024	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chorioretinitis and 
uveitis, with blindness.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
chorioretinitis and uveitis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to June 1946.

These matters are before the Board of Veterans' Appeals (Board) on 
appeal from the VA Regional Office (RO) located in Houston, Texas.

By way of history, the Board, in decisions dated in March 1969, 
September 1979, March 1986 and June 1989, denied entitlement to 
service connection for bilateral uveitis and chorioretinitis; in 
the March 1986 and June 1989 decisions, the Board also denied 
entitlement to service connection for blindness.  By rating 
decision dated in September 1992, the RO found that no clear and 
unmistakable error (CUE) existed in prior Board determinations 
that denied service connection for chorioretinitis and uveitis, 
and/or blindness.  The veteran appealed to the Board.

In a March 1995 decision, the Board concluded that the prior Board 
decisions which denied service connection for chorioretinitis and 
uveitis with blindness were final and were not the product of CUE.  
The veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In a Memorandum 
Decision, of April 10, 1996, the Court affirmed the Board decision 
as to the issues it considered.  However, the Court noted that 
there had been an unadjudicated claim to reopen the matter of 
service connection for the veteran's eye disability before the 
Board and remanded the case to the Board on that matter.  In July 
1996, the Board remanded the matter to the RO for initial 
adjudication.  The RO denied reopening the claim and returned the 
case to the Board.

In a June 1998 decision, the Board reopened the veteran's service 
connection claim and remanded it for de novo review by the RO.  
Further, the Board directed the RO to issue a statement of the 
case addressing the claim for benefits under 38 U.S.C.A. § 1151.  
The RO issued a statement of the case and the veteran perfected 
his appeal. The RO continued to deny direct service connection for 
the veteran's eye disorders.

In a May 2000 decision, the Board denied the claims of entitlement 
to service connection for chorioretinitis and uveitis, with 
blindness, and entitlement to benefits under 38 U.S.C.A. § 1151 
for chorioretinitis and uveitis, with blindness.  The veteran 
appealed to the Court.  In March 2001, the VA General Counsel 
filed a Motion for Remand and to Stay Proceedings, requesting that 
the Board's decision be vacated and the case remanded for 
readjudication in light of the Veterans Claims Assistance Act of 
2000 (VCAA of 2000), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Later that month, the Court granted the motion and the case was 
remanded to the Board.

On December 21, 2001, the Board issued a decision that denied the 
appeal of the claim of service connection for chorioretinitis and 
uveitis, with blindness and the claim for benefits under 38 
U.S.C.A. § 1151 for chorioretinits and uveitis with blindness.

The purpose of the present Board decision is to vacate the 
December 21, 2001 Board decision.  The Board will issue a separate 
decision which dismisses the appeal of service connection for 
chorioretinitis and uveitis, with blindness, and the claim for 
benefits under 38 U.S.C.A. § 1151 for chorioretinits and uveitis 
with blindness.


ORDER TO VACATE

In a decision dated December 21, 2001, the Board adjudicated the 
veteran's appeal of his claim of service connection for 
chorioretinitis and uveitis, with blindness, and the claim for 
benefits under 38 U.S.C.A. § 1151 for chorioretinits and uveitis 
with blindness.  According to the death certificate, the veteran 
died on October [redacted], 2001.  The Board was not aware of the 
veteran's death until the veteran's widow perfected an appeal for 
benefits and her appeal was sent to the Board.  Her appeal was 
certified to the Board in November 2003.  

As a matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith 
v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  As the veteran died before the Board 
issued its decision in December 2001, the Board had no 
jurisdiction to adjudicate the veteran's claim of service 
connection for chorioretinitis and uveitis, with blindness, and 
the claim for benefits under 38 U.S.C.A. § 1151 for chorioretinits 
and uveitis with blindness.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In Landicho, the Court held that when a claimant dies during the 
course of an appeal, the appropriate remedy is to vacate the 
Board's decision and dismiss the appeal.  Landicho, supra.  The 
vacatur of the Board's December 2001 decision and dismissal of 
this appeal on these grounds ensures that the decision by the 
Board and the underlying decision by the RO have no preclusive 
effect in the adjudication of any death benefits claims derived 
from the veteran's entitlements, and which may ensue in the 
future.  Therefore, consistent with the Court's reasoning set 
forth in Landicho, and to accord due process, the Board vacates 
its December 2001 decision.  See 38 C.F.R. § 20.904(a).  As noted 
in the above introduction section, a separate Board decision 
dismisses the appeal of the claim of service connection for 
chorioretinitis and uveitis, with blindness, and the claim for 
benefits under 38 U.S.C.A. § 1151 for chorioretinits and uveitis 
with blindness.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



